 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM J. WHITTSITT,                               No. 2:20-cv-00691-JAM-CKD PS
12                       Plaintiff,
13           v.                                          ORDER
14   GAVIN NEWSOM, et al.,                               (ECF No. 2)
15                       Defendants.
16

17           Plaintiff, who proceeds in this action without counsel, has requested leave to proceed in

18   forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.)1 Plaintiff’s application in support of

19   his request to proceed in forma pauperis makes the showing required by 28 U.S.C. § 1915.

20   Accordingly, the court grants plaintiff’s request to proceed in forma pauperis.

21           The determination that a plaintiff may proceed in forma pauperis does not complete the

22   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

23   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

24   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

25   an immune defendant.

26           Based on the limited record before the court, the undersigned cannot conclude that

27
     1
      This case proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                    1
 1   plaintiff’s action is frivolous, that the complaint fails to state a claim upon which relief can be

 2   granted, or that plaintiff seeks monetary relief from an immune defendant. The court reserves

 3   decision as to plaintiff’s claims until the record is sufficiently developed, and this order does not

 4   preclude defendants from challenging plaintiff’s complaint through a timely motion pursuant to

 5   Federal Rule of Civil Procedure 12 or other appropriate method of challenging plaintiff’s

 6   pleading. Accordingly, the court orders service of the complaint on defendants.

 7           For the foregoing reasons, IT IS ORDERED that:

 8           1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is GRANTED.

 9           2. The Clerk of the Court is directed to issue the undersigned’s order setting status

10   conference.

11           3. The United States Marshal is directed to serve within ninety days of the date of this

12   order, all process pursuant to Federal Rule of Civil Procedure 4, including a copy of this court’s

13   order setting status conference, without prepayment of costs.

14           4. The Clerk of the Court shall send plaintiff one USM-285 form for each defendant, one

15   summons, a copy of the complaint, and this court’s order setting status conference.

16           5. Plaintiff is directed to provide to the United States Marshal, within fourteen days from

17   the date this order is filed, all information needed by the Marshal to effect service of process,

18   including all information required for proper service of summons under Federal Rule of Civil

19   Procedure 4 and shall file a statement with the court that said documents have been submitted to

20   the United States Marshal, along with a copy of the information provided to the Marshal. The
21   court anticipates that, to effect service, the U.S. Marshal will require at least:

22                   a. One completed summons for each defendant;

23                   b. One completed USM-285 form for each defendant;

24                   c. One copy of the endorsed filed complaint for each defendant, with an extra

25                   copy for the U.S. Marshal;

26                   d. One copy of this court’s status order for each defendant; and
27                   e. One copy of the instant order for each defendant.

28           6. In the event the U.S. Marshal is unable, for any reason whatsoever, to effectuate
                                                        2
 1   service on any defendant within 90 days from the date of this order, the Marshal is directed to

 2   report that fact, and the reasons for it, to the undersigned.

 3             7. The Clerk of the Court is directed to serve a copy of this order on the United States

 4   Marshal, 501 “I” Street, Sacramento, Ca., 95814, Tel. No. (916) 930-2030.

 5   Dated: April 9, 2020
                                                        _____________________________________
 6
                                                        CAROLYN K. DELANEY
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9   16.691.ifp-serve

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
